department of the treasury internal_revenue_service washington d c aug set ep rh t u i l xxxxx xxxxx xxxxx legend taxpayer a xxxxx ira x xxxxx account y xxxxx financial_institution c xxxxx financial_institution d xxxxx country d xxxxx amount n xxxxx year xxxxx date xxxxx date xxxxx xxxxx page dear xxxxx this is in response to a letter dated date as supplemented by correspondence dated february and date submitted on your behalf by your authorized representative requesting a waiver of the 60-day rollover _ requirement contained in sec_408 of the internal_revenue_code code the following facts and representations are made under penalties of perjury in support of your ruling_request taxpayer a age represents that on date she received a distribution of amount n from ira x an individual_retirement_arrangement she maintained with financial_institution c taxpayer a asserts that her failure to accomplish a rollover of amount n into an jra within the 60-day period prescribed by sec_408 of the code was due to a sudden and serious medical illness which impaired temporarily her ability to manage her financial affairs taxpayer a further asserts that amount n has not been used for any other purpose taxpayer a resides in country d in year while visiting the united_states she instructed financial_institution c to wire amount n of ira x to account y a non- ira account she maintained at financial_institution d in country d it is represented that when amount n was distributed from ira x it was taxpayer a’s intention to roll over amount n country d into an ira to be established in it is represented that taxpayer a during the 60-day rollover period following date contracted a severe case of pneumonia and that the course of the illness and her recuperation from it delayed her return to country d until after the 60-day period following date had expired upon her return to country d she sought assistance promptly to address the expiration of the 60-day rollover period based on the facts and representations presented in this letter you request that the service waive the 60-day rollover requirement with respect to the distribution of amount n from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed errors committed by a financial_institution inability to complete ee for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred under the general rules of revproc_2003_16 if all other requirements of sec_408 of the code except the 60-day requirement are met with respect to a contribution and the 60-day requirement is waived pursuant to the revenue_procedure an amount will be considered a rollover_contribution within the meaning of sec_408 of the code sec_408 of the code and the regulations thereunder provide in pertinent part that the term individual_retirement_account means a_trust created or organized in the united_states and that the trustee must be a bank or a person which meets certain requirements for approval by the service as a non-bank trustee taxpayer a has not demonstrated that the transaction intended by her to establish an account in country d for the purpose of maintaining the tax-deferred status under sec_408 of the code of amount n if implemented within the day period would have constituted an individual_retirement_account within the meaning of sec_408 of the code thus the information presented and documentation submitted is not consistent with taxpayer a’s assertion that but for the expiration of the 60-day rollover period she would have accomplished the rollover of amount n from ira x into another ira therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement with respect to the distribution of amount n from ira x no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative page if you wish to inquire about this ruling please contact xxxxx i d xxxxx by telephone at se t ep ra t4 please address all correspondence to sincerely yours laura b warshawsky manager employee_plans technical group enclosures copy of deleted ruling letter notice of intention to disclose cc xxxxx xxxxx xxxxx
